Nationwide Life Insurance Company ·Nationwide Variable Account Prospectus supplement dated September 20, 2012 to the Successor prospectus dated May 1, 2008 This supplement updates certain information contained in your prospectus.Please read it and keep it with your prospectus for future reference. Effective September 21, 2012, the following underlying mutual fund will be liquidated and will be merged into the new underlying mutual fund as indicated below: Liquidated Underlying Mutual Fund Merged Underlying Mutual Fund Oppenheimer Champion Income Fund: Class A Oppenheimer Global Strategic Income Fund: Class A
